Citation Nr: 1105500	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-31 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an effective date prior to April 30, 1991, for the 
grant of service connection for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to July 1964 and 
May 1965 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied entitlement to an earlier effective date 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).  In December 2006, the Veteran submitted a 
notice of disagreement (NOD) and subsequently perfected his 
appeal in September 2007.


FINDING OF FACT

In a March 1992 rating decision, the Veteran was granted service 
connection for PTSD, effective April 30, 1991.  The Veteran did 
not file a timely appeal as to the effective date of this grant 
of service connection and it became final.


CONCLUSION OF LAW

The Veteran's claim of entitlement to an effective date earlier 
than April 30, 1991, for the grant of service connection for PTSD 
is dismissed.  38 U.S.C.A. § 7266 (West 2002); 38 C.F.R. §§ 
20.1103 (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify and 
assist the claimant in substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 
3.326(a) (2010). 

In light of the United States Court of Appeals for Veterans 
Claims (Court's) decision in Rudd v. Nicholson, 20 Vet. App. 296 
(2006), and the dismissal of this appeal, the Board observes that 
the law, and not the evidence, is dispositive of the Veteran's 
claim.  See Valioa v. Principi, 17 Vet.App. 299 (2003); Sabonis 
v. Brown, 6 Vet App 426, 430 (1994).  Therefore, any deficiencies 
in VCAA notice are moot and the Board need not address them.  See 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide 
notice of the information and evidence necessary to substantiate 
a claim where that claim cannot be substantiated because there is 
no legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).


II. Merits of the Claim

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is later.  
See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the Court 
held that once a rating decision which establishes an effective 
date becomes final, the only way that such a decision can be 
revised is if it contains clear and unmistakable error.  The 
Court noted that any other result would vitiate the rule of 
finality.  In other words, the Court has found that there are no 
freestanding claims for an earlier effective date.  When such a 
freestanding claim for an earlier effective date is raised, the 
Court has held that the appeal should be dismissed.

In this case, the Veteran contends that the grant of service 
connection for PTSD should be made effective the date that he was 
discharged from service in June 1966.

Upon discharge from service, the Veteran filed a claim of 
entitlement to service connection for psychoneurosis.  He was 
granted service connection for psychoneurosis, effective July 1, 
1966.  An April 1972 rating decision severed service connection 
for psychoneurosis.  The Veteran did not appeal this decision.

In April 1991, the Veteran filed a claim of entitlement to 
service connection for PTSD.  In a March 1992 rating decision, he 
was granted entitlement to service connection for PTSD, effective 
April 30, 1991.  Although the Veteran filed an NOD as to the 
disability rating assigned for his PTSD, he did not appeal the 
effective date of the grant of service connection and it became 
final in March 1993.  See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2010).  

In June 2006, the Veteran submitted a written statement, which 
constituted a freestanding claim for an earlier effective date 
for the grant of service connection for PTSD.  Specifically, his 
June 2006 statement sought service connection from the time of 
discharge.

If the Veteran believed that the effective date for the grant of 
service connection for PTSD in the RO's March 1992 rating 
decision was incorrect, his proper recourse was to file an NOD 
specifically regarding the effective date assigned within one 
year of being notified of the decision.  Because he did not file 
such an NOD as to the effective date of the grant of service 
connection, the March 1992 rating decision became final.  

The Board notes that the RO developed this matter on its merits 
rather than dismissing it as not timely filed.  There was 
apparently some confusion at the time concerning whether earlier 
effective date claims could be raised at any time, 
notwithstanding the clear meaning of the law and VA regulations.  
Any such confusion has, however, been dissipated by the Court's 
decision in Rudd.  In that decision, the Court essentially stated 
that a "freestanding" earlier effective date claim could not be 
raised after an RO decision became final.  See Rudd, supra.  The 
Court further indicated that such a claim should be dismissed.

In light of the Veteran's failure to appeal the effective date of 
the grant of service connection for PTSD following the March 1992 
rating and the Court's ruling in Rudd, discussed above, the 
June 2006 freestanding earlier effective date claim must be 
dismissed.  See VAOPGCPREC 9-99 (indicating that the Board may 
dismiss any appeal which is not timely filed).

ORDER

The Veteran's claim of entitlement to an effective date prior to 
April 30, 1991 for the grant of service connection for PTSD is 
dismissed.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


